Citation Nr: 1632737	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  05-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for neurological impairment of the left lower extremity.  

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

3.  Entitlement to an initial ,compensable rating for right knee arthritis.

(The issues of entitlement to service connection for lupus erythematosus and entitlement to a higher initial rating for nephropathy are addressed in a separate appellate decision).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his nephew

 
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1990. 

This appeal to the Board of Veterans' Appeal arose from an April 2003 rating decision in which the RO denied an increased rating for chronic lumbar strain.  The Veteran filed a noticed of disagreement (NOD) in February 2004. In a  January 2005 rating decision, the recharacterized the lumbar spine disability as also involving degenerative disc disease and assigned a separate, initial of 10 percent rating for neurological impairment resulting in  incomplete paralysis of the left lower extremity as a manifestation of service-connected lumbar spine disability, from September 23, 2002-the  date of the change in the rating schedule criteria that allowed for separate ratings for orthopedic and neurological manifestations for disabilities of the spine.  A statement of the case (SOC) was subsequently issued in January 2005 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2005. The Nashville RO currently holds jurisdiction over the appeal.

In August 2005, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing);  a transcript of that hearing is of record. 

In October 2008, the Board adjudicated the Veteran's claim for an increased rating for chronic lumbar strain with degenerative disc disease and remanded the Veteran's claim for a rating in excess of 10 percent for neurological impairment of the left lower extremity for additional action.  

In March 2011, the Board denied a rating in excess of 10 percent for neurological impairment of the left lower extremity.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court vacated the March 2011 Board decision and remanded the matter to the Board for further action consistent with the directives specified in an October 2011 Joint Motion for Remand (Joint Motion).  In December 2012, the Board remanded the claim to schedule the Veteran for a Travel Board hearing.  

In December 2014, the Veteran testified during a Board video-conference hearing before a second Veterans Law Judge; a transcript of that hearing has been associated with the claims file.  During the hearing, the undersigned granted a 60-day abeyance period for the submission of additional evidence.

Because the Veteran has had two Board hearings pertaining to the matter on appeal, each before a different Veterans Law Judge, the matter is being considered by an expanded panel of the Board.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2014); 38 C.F.R. §§ 19.3(a), 20.707 (2015).

In April 2015, the Veteran's representative submitted additional medical evidence along with a waiver of initial AOJ consideration.  

With respect to the matter of representation, the record shows that the Veteran was previous represented by Disabled American Veterans, as reflected on a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), received in June 2003.  Later, in May 2012, the Veteran executed a VA Form 21-22a, (Appointment of Individual as Claimant's Representative), naming private attorney Penelope E. Gronbeck as his representative.  The Board has recognized this change in representation.  


The appeal is now being has been processed utilizing the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decision on the Veteran's claim for higher rating for left lower extremity neurological impairment is set forth below.  The claims for higher initial ratings for GERD and right knee disabilities on appeal-for which the Veteran has completed the first of two actions required to place these matters in appellate status-are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board again notes, as noted previously, that in December 2010, the Veteran's representative presented argument as to the Veteran's entitlement to service connection for sinusitis.  This issue has still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is again referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  For the period from September 23, 2002 (the effective date of the change in the rating schedule criteria allowing for separate ratings for orthopedic and neurological manifestations for disabilities of the spine), to May 14, 2010, the Veteran's left lower extremity neurological impairment manifested as no more than moderate incomplete paralysis of the sciatic nerve.

3.  Since May 14, 2010, the Veteran's the Veteran's left lower extremity neurological impairment has manifested as no more than moderately-severe incomplete paralysis of the sciatic nerve.

3.  The applicable schedular criteria are adequate to evaluate the left lower extremity neurological impairment at all pertinent points, and no claim of unemployability due to this disability has been raised.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the period from September 23, 2002 to May 14, 2010, the criteria for an initial 20 percent but no higher rating for left lower extremity neurological impairment are met.    38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8620 (2015).
 
2.  Resolving all reasonable doubt in the Veteran's favor, from May 14, 2010, the criteria for a 40 percent but no higher rating for left lower extremity neurological impairment are met..  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with  38 C.F.R. § 3.159(b)(1).   [Notably, that regulation was revised, effective May  30, 2008, to remove the requirement that VA will request that a claimant provide any pertinent evidence in his or her possession. See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).]

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

In this appeal, a November 2002 pre-rating letter issued in connection with what were then claims for service connection provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  In addition, a December 2006 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates-in the event  service connection was granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After the award of service connection, and the Veteran's disagreement with the rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A . See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).   Nonetheless, the SOC set forth the criteria for higher ratings for the disability, and the RO subsequently readjudicated the Veteran's claim and issued supplemental statements of the case in March 2008 and November 2010. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service, and VA and private treatment records, service treatment records, correspondence from V. Poletajev, DC, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are the Veteran's August 2005 and December 2014 Board hearing transcripts and various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is warranted.

As regards the Board hearings, it is noted that the United States Court of Appeals for Veterans Claims (Court) has  held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that both hearings were legally sufficient.

Here, during the August 2005 and December 2014 hearings, each  presiding VLJ identified the issues on appeal, which then included the claim for a neurological impairment of the left lower extremity.  Moreover, the hearing transcript reflects appropriate exchanges between the Veteran and each VLJs regarding the basis for the Veteran's current claim and the evidence associated with the record.  Therefore, not only was the claim "explained . . . in terms of the scope of the claim for benefits" but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although neither VLJ explicitly suggested the submission of any specific, additional evidence, any omission in this regard was harmless, as both VLJs specifically asked the Veteran where he sought treatment (identified as the Memphis VA Medical Center), and treatment records dated through June 3, 2014 have been associated with the electronic claims file.  Notably, during the most recent December 2014 hearing, the Veteran did not indicate that he had any recent treatment regarding his neurological impairment of the left lower extremity.  Hence, nothing gave rise to the possibility that any existing, outstanding relevant records had been overlooked.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's neurological impairment of the left lower extremity has been rated under Diagnostic Code 8620 for incomplete paralysis of the sciatic nerve.  38 C.F.R. §  4.124a.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.

When examined by VA in December 2002, the Veteran reported that he was employed by the United States Post Office.  He indicated that he was on light duty, but did a lot of repetitive bending and lifting that aggravated his back condition.  On examination, he had no focal strength deficits in the lower extremities and his reflexes were intact at the knees and ankles.  He was able to heel toe walk.  Sensation to light touch was intact in the lower extremities.  On supine straight leg raising, elevation of the left leg caused some pain radiating into the left posterior thigh region.  A January 2002 MRI scan of the lumbar spine revealed a small herniated disc on the left at L5-S1, which compressed the left S1 nerve root.  

On VA examination in September 2003 the Veteran indicated that due to a left knee disability, he was assigned a different duty at the post office.  He reported occasional left leg pain, with some numbness and tingling in his left foot.  He had occasional pain with ambulation.  He indicated that he could do some activities of daily living, but needed help with dressing and grooming from his wife.  He reported that he did not participate in any recreational activities secondary to his pain.  On examination, he could ambulate with a slow gait; there was no loss of balance.  There was good range of motion with the hips.  A neurological examination revealed 5/5 strength in bilateral hip flexors, hip extensors, quads, hamstring, tibialis anterior, extensor halluces longus, and gastrocnemius.  He had decreased sensation over the left foot, primarily on the medial aspect.  There was no Achilles tendon reflex on the left.  Patellar tendon reflexes were 1+, bilaterally.   His toes were down going for Babinski and there was no evidence of clonus or Hoffman's. 

The Veteran testified in August 2005 that he had shooting pain from his left buttocks all the way to the toes. He said that it was like a toothache. 

A May 2006 VA orthopedic surgery note for the Veteran's knee documents  a history of the Veteran having radiculopathy type symptoms.  On examination, straight leg rising test was positive.  Muscle strength was 5/5 in all muscle groups in the lower extremities.  

On January 2007 VA examination, the Veteran reported that he has to do sedentary work as he could not lift more than 10 pounds.  He could perform dressing, grooming, and driving activities.  Other things such as bending, stooping, or getting up and down out of a chair made his back condition worse.  He had moderate to severe pain most days manifested as a nagging spasm-type pain in his low back.  He had flare-ups of severe type pain almost daily in his lower spine.  There was no radiation into either leg.  He could stand and sit for no longer than five minutes and used a cane almost exclusively.  The examiner reported that the cane was necessary for the Veteran's back and knee conditions and was limited to walking 100 yards with respect to the Veteran's knee.  On examination, straight leg raising test was negative.  He had 5/5 motor strength in his hips, quads, hamstrings, hip abductors and adductors, and 4/5 motor strength in the tibialis anterior, gastroc soleus and extensor halluces longus (EHL), bilaterally, which seemed to be secondary to pain and evidenced weakness.  There was sensation to light touch throughout the L2-S1 dermatomal patterns.  He could heel toe walk without difficulty.  He had brisk capillary refill and palpable dorsalis pedis pulses distally.  Babinski was normal.  Deep tendon reflexes in the patella were 2+ and Achilles were 1+, bilaterally.  The examiner specifically reported that the physical findings were not consistent with sciatic nerve damage.  

On VA neurological examination in February 2007, the Veteran reported occasional shooting pain down his left leg.  Examination revealed a slow unsteady gait and an inability to do a deep knee bend due to knee problems.  He was able to come up on his toes and rock back on his heels.  He had complaints of pain in the low back while attempting to do straight leg raises.  The Veteran had normal bulk of the muscles in the left lower extremity.  Deep tendon reflexes were 2+ at the knees and the left Achilles tendon reflex was reduced, at about 1+.  Sensation was intact to pinprick from the toes all the way up the left leg.  Vibratory senses were within normal limits in the lower extremities.  He had no Babinski or Hoffman reflexes.   The examiner noted that he did not find any specific sign of radiculopathy.  He did note a slight decrease in the reflex at the left Achilles tendon.

A February 2007 MRI revealed lumbar spine intervertebral osteochondrosis, spondylosis stenosis, facet joint arthropathy and bulging annulus fibrosis L5-S1 contingous with the left S1 nerve root without demonstrable impingement of either sacral nerve root.  

A lumbar MRI was performed in June 2008.  The study revealed minimal osteoarthritis at the L5-S1 level and a mild bulging disc at the L5-S1 level, with dehydration.  The VA radiologist noted that there was no change from a February 2007 MRI report. 

VA nerve condition studies and needle electromyography dated in July 2008 noted the Veteran's complaints of left leg weakness suggestive of a history of possible lumbar stenosis with compressive sciatica, but it did not appear likely.  The conclusion was that there was no electrophysiological evidence of either polyneuropathy or lumbar radiculopathy. 

A November 2008 VA orthopedic surgery note revealed sensation was intact from L3-S1, 5/5 bilateral lower extremity strength throughout, and 1+ patella/Achilles reflex on examination.  

Based on the evidence cited above, the Board finds that, from September 23, 2002, the effective date of the regulation change in the rating criteria allowing for separate ratings for the neurological manifestations of a spine disability, to May 14, 2010,  the Veteran's neurological impairment of the left lower extremity was characterized by subjective complaints of numbness and tingling in the left foot, occasional pain with ambulation, shooting pain into the left buttocks and down into the toes.  On September 2003 VA examination, the Veteran described needing assistance with dressing and grooming, and not participating in recreational activities.  

Objective findings include a December 2002 VA examination that revealed  pain radiating into the left posterior thigh region with supine straight leg raising.  A January 2002 MRI scan of the lumbar spine revealed a small herniated disc on the left at L5-S1, which compressed the left S1 nerve root.  On September 2003 VA examination, the Veteran had decreased sensation over the left foot, primarily on the medial aspect.  There was no Achilles tendon reflex on the left.  Patellar tendon reflexes were 1+, bilaterally.  On January 2007 VA examination, motor strength was 4/5 motor strength in the tibialis anterior, gastroc soleus and EHL, bilaterally, which seemed to be secondary to pain and evidenced weakness.  There was sensation to light touch throughout the L2-S1 dermatomal patterns.  Deep tendon reflexes in the patella were 2+ and Achilles were 1+, bilaterally.  

On VA neurological examination in February 2007, the Veteran had normal bulk of the muscles in the left lower extremity.  Deep tendon reflexes were 2+ at the knees and the left Achilles tendon reflex was reduced, at about 1+.  Sensation was intact to pinprick from the toes all the way up the left leg.  Vibratory senses were within normal limits in the lower extremities.  A November 2008 VA orthopedic surgery note indicates that sensation was intact from L3-S1, 5/5 bilateral lower extremity strength throughout, and 1+ patella/Achilles reflex on examination.  However, on January 2007 VA examination, the examiner specifically reported that the physical findings were not consistent with sciatic nerve damage.  The February 2007 examiner noted that he did not find any specific sign of radiculopathy.  Also, there was no electrophysiological evidence of either polyneuropathy or lumbar radiculopathy on July 2008 VA nerve condition studies and needle electromyography.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, and with resolution of all reasonable doubt in his favor, the Board finds the neurological symptoms described by the Veteran and the objective medical evidence of record collectively indicate a disability picture that is consistent with moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8620.  

A higher rating would require a showing of at least moderately severe symptoms, which is not reflected here.  The Veteran is not shown to have muscle atrophy or a significant loss of motor function, and, while he alluded to being placed on light duty at the Post Office, he did not report any lost work due to his left leg neurological symptoms.  As such, a rating of 20 percent, but not more, is warranted from September 23, 2002 to May 14, 2010.

On May 14, 2010 VA examination, the Veteran reported radiating pain along the left leg.  He also reported numbness of the left leg with sitting for prolonged periods.  On motor examination, the left lower extremity had muscle strength of 4/5.  Motor function impairment was described as weakness with hip flexion, knee extension, and plantar and dorsiflexion.  The nerve affected was the sciatic nerve.  The left lower extremity senses of vibration, pain and position were all normal.  There was decreased sense to light touch.  Left and right ankle reflexes were 1+. The left lower extremity senses of vibration, pain and position were all normal.  There was decreased sense to light touch.  There was no muscle atrophy present and no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  The examiner reported that no joint was affected by the nerve disorder.  The Veteran's had an antalgic gait requiring use of cane.  The examiner noted that the Veteran had missed eight weeks of work in the last 12 months due to multiple health issues.  The Veteran was diagnosed with piriformis syndrome with underlying sciatica of the left lower extremity.  There was nerve dysfunction.  The examiner found that the Veteran had neuralgia, and neuritis, but did not have paralysis.  The examiner noted that the condition had significant effects on the Veteran's occupation.  He had decreased mobility problems with lifting, carrying, decreased strength, and lower extremity pain.   He also noted severe interference with such daily activities as chores, shopping, exercise, recreation, traveling, grooming, toileting, dressing and bathing. 

In a December 2010 Appellant's post-remand brief, the Veteran's representative noted that,  based on MRI results, the VA examiner provided a diagnosis of Piriformis Syndrome with underlying sciatica, left lower extremity.  Neuritis and neuralgia were present.  This condition caused decreased mobility problems; impediments with carrying and lifting activity; decreased strength; and pain with severe effects on all activities of daily living (ADL).  His decreased mobility created an occupational impediment.  

A September 2011 VA rheumatology note documents  the Veteran's complaints of back pain and lower extremity weakness for one week.  He reported that when he walked, his left leg could not hold his weight.  The Veteran reported that he  had a history of an ACL tear in the left knee, but this weakness felt different.  He claimed that the pain was so severe that it made it difficult to breath.  He had intermittent dull, throbbing, aching pain that radiated from the left lower back to the left buttock with no sharp sciatic nerve pain.  The Veteran reported that his pain was worse when standing from a chair or from raising the left leg in the air.  The pain was less when he was lying down.  He stated that he had this pain before and that it was similar to previous incidences.  He also reported that he may have just irritated the area after falling when his knee gave out on the stairs recently.  A neurological examination was positive for weakness.  A musculoskeletal examination showed 4/5 strength in the left lower extremity, 2/4 reflexes in the patellar and Achilles reflexes, and some pain, bilaterally, with straight leg elevation.  An addendum noted that there were no neurological deficits and dorsiflexion of toe was normal.  

A March 2012 VA rheumatology note reported the Veteran's complaints of a dull throbbing aching pain that radiated from his left lower back to left buttock with no sharp sciatic nerve pain.  He stated that his pain was worse when he was sitting from a chair or raising left leg in the air and the pain was less with lying down.  The pain was constant.  

On January 2014 VA examination of the back (as reflected in a thoracolumbar spin) conditions Disability Benefits Questionnaire (DBQ)), muscle strength testing revealed that the Veteran had normal strength (5/5) in left hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  He did not have muscle atrophy.  Deep tendon reflexes were normal (2+) in left knee and ankle.  Sensory examination was normal in the left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raising test was positive.  The examiner found that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  In the left lower extremity, there was mild constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The examiner found that there was involvement of the L4/l5/S1/S2/S3 nerve roots (sciatic nerve).  The examiner described the Veteran's left-sided radiculopathy as mild.  Regarding functional impact, the examiner was asked to describe the impact of each of the Veteran's thoracolumbar spine (back conditions) on the Veteran's ability to work, in which the examiner responded that the Veteran was unable to do any physical labor or be on his feet for prolonged periods of time and that he would be able to perform sedentary work.  

During his December 2014 Board hearing, the Veteran indicated that his left leg neurological impairment currently interfered with his activities.  He could not bathe normally, and sometimes could hardly get out of bed.  He could not do any repetitive type of activity; otherwise, it would cause pain.  He could not lift anything over 10 to 15 pounds.  He said that sitting for too long caused numbness, so he frequently stood up and moved around to stop the numbness.  He also could not stand for a long period of time.  Depending on his activity level, he experienced flare-ups of shooting pain about once every two weeks.  He woke up every two to three hours due to numbness.  He currently was taking muscle relaxers and occasionally took Tylenon-3 or oxycodone.  

In March 2015 correspondence, V. Poletajev, DC noted that he reviewed the Veteran's medical records and file and when he examined the Veteran, he had complaints of aching, numbness, stabbing, pins and needles continually down the lower extremities both on the dorsum and pedal surfaces of the foot.  On examination, the Veteran ambulated with a slight limp.  Neurological testing yielded decreased patellar reflexes as +1/+2 on the left.  There was decreased Achilles at +1/+2 on the left as compared to the right.  Jendrassic maneuver produced no increased or decreased reflexes in the lower extremities.  The reflexes were assessed according to a +2/+2 or +2/+4 scale.  There was decreased sensation of the left L4 and S1 sensory dermatomes following a dermatomal pattern.  The temperature of the bilateral lower extremities was essentially intact and equivocal.  An EMG/NCV performed in February 1997 revealed an acute mild left S1 radiculopathy of the lower extremities.  Mensuration of the lower extremities yielded 104 cm for the right and 103 cm for the left, leg length was 49 cm for the left and 50 cm for the right thighs.  Calf measurements yielded 41 cm on the left and 43 cm on the right.  Muscle strength analysis of the lower extremities revealed decreased strength for the hip flexors, knee extensors, knee flexors at 4 /5 bilaterally and eversion on the left at 4/5.   All other muscle strengths for the lower extremities were essentially normal at 5/5.  Heel-toe walk was difficult due to various symptoms.  

Resolving all reasonable doubt in the Veteran's favor, the  Board finds that as of the date of the May 14, 2010 VA examination, the neurological symptoms described by the Veteran and the objective medical evidence of record collectively indicate a neurological impairment of the left lower extremity manifested as moderately severe incomplete paralysis, thus warranting a 40 percent rating under DC 8620.   

In particular, the Veteran has reported subjective complaints of numbness of the left leg with sitting for prolonged period; a constant pain; a dull or stabbing, throbbing, aching, pain that radiated from his left lower back to left buttock and into the dorsum and pedal surfaces of the foot; and increased pain when sitting in a chair or raising his left leg in the air.  During his December 2014 Travel Board hearing, he indicated that his left leg neurological impairment currently interfered with his activities in that he could not bathe normally, had difficulty with getting out of bed, could not do any repetitive type of activity, could not lift anything over 10 to 15 pounds, and could not stand for a long period of time.  He reported that he experienced flare-ups of shooting pain about once every two weeks depending on his activity level.  He woke up every two to three hours due to numbness.  He currently took muscle relaxers and occasionally took Tylenon-3 or oxycodone.  

Objectively, on May 14, 2010 VA examination, on motor examination, the left lower extremity had muscle strength of 4/5.  Motor function impairment was described as weakness with hip flexion, knee extension, and plantar and dorsiflexion.  The examiner specifically reported that the nerve affected was the sciatic nerve.  There was decreased sense to light touch.  Left and right ankle reflexes were 1+.  There was decreased sense to light touch.  A September 2011 VA rheumatology note, included a neurological examination that was positive for weakness.  A musculoskeletal examination showed 4/5 strength in the left lower extremity, 2/4 reflexes in the patellar and Achilles reflexes, and some pain, bilaterally, with straight leg elevation.  On January 2014 back (thoracolumbar spine) conditions DBQ, there was mild constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  In March 2015 correspondence, V. Poletajev, DC reported that on examination, the Veteran ambulated with a slight limp.  Neurological testing yielded decreased patellar reflexes as +1/+2 on the left.  There was decreased Achilles at +1/+2 on the left as compared to the right.  There was decreased sensation of the left L4 and S1 sensory dermatomes following a dermatomal pattern.  Mensuration of the lower extremities yielded 104 cm for the right and 103 cm for the left, leg length was 49 cm for the left and 50 cm for the right thighs.  Calf measurements yielded 41 cm on the left and 43 cm on the right.  Muscle strength analysis of the lower extremities revealed decreased strength for the hip flexors, knee extensors, knee flexors at 4 /5 bilaterally and eversion on the left at 4/5.   Heel-toe walk was difficult due to various symptoms.  

Furthermore, on May 14, 2010 VA examination, the Veteran was diagnosed with piriformis syndrome with underlying sciatica of the left lower extremity.  The examiner found that the Veteran had neuralgia, and neuritis, but did not have paralysis.  The examiner noted that the condition had significant effects on the Veteran's occupation.  He had decreased mobility problems with lifting, carrying, decreased strength, and lower extremity pain.  He also noted severe interference with such daily activities as chores, shopping, exercise, recreation, traveling, grooming, toileting, dressing and bathing.  On January 2014 back (thoracolumbar spine) conditions DBQ, in regard to functional impact, the examiner found that the Veteran was unable to do any physical labor or be on his feet for prolonged periods of time, but that he was able to perform sedentary work.  In view of the foregoing, a 40 percent rating under DC 8620 is warranted for moderately severe incomplete paralysis of the left lower extremity.

The criteria for the assignment of a 60 percent rating under DC 8620 have not been met or more nearly approximated at any time during the appeal period from May 14, 2010.  The Veteran has not been shown to have severe incomplete paralysis with marked muscular atrophy in the left lower extremity.  Although motor function impairment was described as weakness with hip flexion, knee extension, and plantar and dorsiflexion, on motor examination, at its worst, the muscle strength for the hip flexors, knee extensors, knee flexors was 4 /5, bilaterally, with eversion on the left at 4/5, and all other muscle strengths for the lower extremities were essentially normal at 5/5.  Additionally, deep tendon reflexes in the left patella ranged from +1 to +2 and in the left Achilles was consistently a +1.  On May 2010 and January 2014 VA examinations, the examiners specifically found that there was no evidence of muscle atrophy.  There was some decreased muscle mass in the left calf and decreased left leg length noted by V. Poletajev, DC in March 2015 when compared to the right side; however, at no time has marked muscular atrophy been shown.  Thus, the Board finds that the preponderance of the evidence weighs against the assignment of a 60 percent rating under DC 8520.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's neurological impairment of the left lower extremity been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. §  3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).   See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. See Thun, supra.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for more severe symptoms.  Indeed, the relevant rating criteria is based on a finding of overall severity ranging from mild to severe incomplete paralysis or complete paralysis.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, deemed adequate to evaluate the disability at all pertinent points. 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this appeal only involves evaluation of a neurological impairment of the left lower extremity, a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here. 

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU)  may be considered a component of a claim for higher rating when, in connection with such claim, the matter of a TDIU is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, throughout the period under consideration, the Veteran has been consistently employed by the U.S. Postal Service.  Although he alleges that his work has been hampered by medical and physical limitations, there is no evidence or allegation that the disability under consideration has actually or effectively rendered the Veteran unemployable.  Under these circumstances, the Board finds that a claim for a TDIU due to the disability under consideration has not been raised, and need not be addressed in conjunction with the claim for higher rating herein decided. 

For all the foregoing reasons, the Board finds that for the Veteran's neurological impairment of the left lower extremity, the criteria for an initial 20 percent but no higher rating are met from September 23, 2002 (the effective date of pertinent changes to the rating criteria for evaluating disabilities of the spine, to May 14, 2010, and that the criteria for a 40 percent but no higher rating are met from May 14, 2010.  The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the higher, 20 percent and 40 percent ratings from the periods indicated, but finds that preponderance of the evidence is against assignment of any higher rating than those herein assigned at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

An initial 20 percent rating for neurological impairment of the left lower extremity from September 23, 2002 to May 14, 2010, is granted, subject to the legal authority governing the payment of compensation.

A 40 percent rating for neurological impairment of the left lower extremity, from May 14, 2010, is granted, subject to the legal authority governing the payment of compensation.



REMAND

In  a March 2008 rating decision, the AOJ granted service connection for GERD and right knee arthritis and assigned 10 and 0 percent disability ratings.  In May 2008, the Veteran expressed disagreement with the ratings assigned by the March 2008 rating decision for the newly service-connected GERD and right knee arthritis.  In the Introduction of the prior March 2011 decision and the December 2012 remand, the Board advised the RO that if a SOC had already been issued, then it needed to be associated with the claims file, otherwise, the RO should issue an SOC.  

However, there is nothing in the record currently before the Board to suggest that a SOC has been issued with respect to the claims of entitlement to an initial rating in excess of 10 percent for GERD, and to an initial compensable rating for right knee arthritis, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of a SOC.  Id. 

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

Furnish to the Veteran and his attorney an SOC with respect to the claims of entitlement to an initial rating in excess of 10 percent for GERD, and to an initial compensable rating for right knee arthritis, along with a VA Form 9, and afford them the opportunity to file a substantive appeal to perfect an appeal as to those issues. 

The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________                    ___________________________  
      JACQUELINE E. MONROE			JAMES L. MARCH
           Veterans Law Judge, 		                      Veterans Law Judge,
     Board of Veterans' Appeals                                 Board of Veterans' Appeals  




________________________________
THOMAS J. DANNAHER
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


